Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, “wherein a size and a shape of the elongated main body matches a size and a shape of a frustoconical section of a dovetail slot into which the elongated main body slip fits, wherein a bottom of the frustoconical section is spaced apart from a bottom of the dovetail slot”.  However, the dovetail slot is not part of the claimed apparatus.  Thus, the metes and bounds of the claim are indefinite.  For examination purposes the limitation would be interpreted as - - wherein the apparatus includes a structure with a dovetail slot, and wherein a size and a shape of the elongated main body matches a size and a shape of a frustoconical section of [[a]] the dovetail slot into which the elongated main body slip fits, wherein a bottom of the frustoconical section is spaced apart from a bottom of the dovetail slot. - - … By adding the structure of the dovetail slot, we positively the structure where the dovetail slot is located.
Claims 2-12 are rejected based on their dependency on Claim 1. 
In Claim 2, the structure where the dovetail slot is located of is not part of Claim 1 claimed elements, rendering the claim indefinite; the structure comprising this dovetail slot is clamed in claimed in Claim 12.  After the examiners interpretation of Claim 1, Claim 2 would no longer be indefinite. 
In Claim 4, the structure where the frustoconical section a dovetail slot is located of is not part of Claim 1 claimed elements, rendering the claim indefinite; the structure where this frustoconical section of a dovetail slot is located is clamed in claimed in Claim 12.  After the examiners interpretation of Claim 1, Claim 4 would no longer be indefinite.
 In Claims 13 and 19 the following limitations are indefinite:
The limitation “wherein the main body is configured to fit entirely within a dovetail slot” However, the dovetail slot is not part of the claimed apparatus.  Thus, the metes and bounds of the claim are indefinite.
The limitation “formed by a router bit comprising a half inch (0.5") outside diameter and a 14 degree tapered sidewall while being set apart from a bottom of the dovetail slot by a gap of at least 0.02” recites the router bit which is not an element claimed as part of the invention, it is an apparatus used to create the dovetail slot, limitations created referring to dimensions from the router bit render the mentioned claims indefinite.  
For examination purposes the limitation in claims 13 and 19 will be interpreted as “wherein the main body is configured to fit entirely within a structure with a dovetail slot formed by a router bit comprising a half inch (0.5") outside diameter and a 14 degree tapered sidewall while being set apart from a bottom of the dovetail slot by a gap of at least 0.02” By adding the structure of the dovetail slot, we positively recite the structure where the dovetail slot is located. 
In Claims 18 and 19 the following limitations are indefinite: 
“wherein a length of the main body is at least twice a width of the outside diameter of the router bit” recites the router bit to further limit the structure of the claimed apparatus, the router bit is not an element claimed as part of the invention, it is an apparatus used to create the dovetail slot, limitations created referring to dimensions from the router bit render the mentioned claims indefinite. 
As the size of this router bit was previously established, for examination purposes the limitation of claim 18 will be interpreted as “wherein a length of the main body is at least [[twice a width of the outside diameter of the router bit]] one (1) inch”; and the limitation of claim 19 will be interpreted as: “wherein a length of the main body is greater than a width of the main body”
Claims 14 - 20 are rejected based on their dependency to Claims 13 and 19. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9- 12 are rejected under 35 U.S.C. 102\"(a)(1)\" as being anticipated by Henry Wang (US 2015/0343607 Al, Hereinafter “Wang”).
Regarding Claim 1 Wang discloses An apparatus, comprising: an elongated main body (22, Fig. 2, 2A, 11A) comprising a dovetail shape(See Fig. 2), a top surface(24, Fig. 2), a bottom surface(26, Fig. 2), a side surface (28, Fig. 2) connecting the top surface and the bottom surface, a first end(22A, Fig. 2), a second end(22B, Fig. 2), and a chamfer (See Chamfers of Element 22, Fig. 11A) at a corner of the side surface and the bottom surface at the first end; 
wherein the apparatus includes a structure (40, Fig. 5) with a dovetail slot (42, Fig. 5), and wherein a size and a shape of the elongated main body matches a size and a shape of a frustoconical section of the dovetail slot (See Channel 92, Fig. 11A) into which the elongated main body slip fits, wherein a bottom of the frustoconical section is spaced apart from a bottom of the dovetail slot (See Fig. 13A).
Regarding Claim 2 Wang discloses the apparatus of claim 1, wherein the dovetail slot (Channel 34) comprises a shape made by a router bit comprising a half inch (0.5") outside diameter(See ¶40) and a 14 degree (See ¶40) tapered sidewall. The recitation "wherein the dovetail slot comprises a shape ¶40), meeting the limitation of the claim.
Regarding Claim 4 Wang discloses the apparatus of claim 1, wherein a height of the frustoconical section is not greater than 0.39 inches. (See ¶40; Figure 4, dimension “D” = .375)
Regarding Claim 9 Wang discloses the apparatus of claim 1, wherein the first end is rounded(See all four rounded portions in annotated Fig 11A)                                                 
    PNG
    media_image1.png
    370
    407
    media_image1.png
    Greyscale

Regarding Claim 10 Wang discloses the apparatus of claim 9, wherein the second end is rounded and also comprises the chamfer. (See all four rounded portions in annotated Fig., 11A)
Regarding Claim 11 Wang discloses the apparatus of claim 1, wherein the chamfer extends fully around the elongated main body, and wherein the first end and the second end both taper inward toward the top surface from a top of the chamfer. (See Fig. 2, 2A, 11A)
Regarding Claim 12 Wang discloses the apparatus of claim 1, further comprising a structure comprising the dovetail slot. (See Fig. 11A)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as evidenced by Zhang et al. (US 2017/0298616).
Regarding Claim 3 Wang discloses the apparatus of claim 1; Wang is not explicit to the length of the elongated main body being at least twice a maximum width of the elongated main body, but Fig. 2 suggest that the dimension of length of the elongated main body is at least twice a maximum width of the elongated main body. See Annotated figure comparing width vs length 
    PNG
    media_image2.png
    218
    594
    media_image2.png
    Greyscale
Applicant has not disclosed that the having the length of the elongated main body being twice a maximum width solves any stated problem o it is for any particular purpose. Accordingly it would have been a matter of obvious design choice to one having the ordinary skill in the art before the effective filing date of the claimed invention to make the elongated main body length at least twice the maximum width of the elongated main body, as it is a changeable parameter it does not present any criticality as long as it fits in the slot as presented in applicant disclosure from alternate embodiments the length parameter could also change from being less than twice the width to equal to the width ¶32, 35. 
Regarding Claim 5 Wang discloses the apparatus of claim 1, wherein a width of the elongated main body is 0.44 inches to 0.46 inches and a length of the elongated main body is at least twice the width of the elongated main body. ¶39 Wang discloses the apparatus of claim 1 with a width “about .5 or .481 inches”; MPEP 2144.05 states that  case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close as the Applicant has not disclosed that the having the width of the elongated main body being exactly .44 to .46 inches of width solves any stated problem o it is for any particular purpose it would have been a matter of obvious design choice to one having the ordinary skill in the art before the effective filing date of the claimed invention to make the elongated main body width .44 to .46 inches as long as the apparatus fits in the slot presented in this application and the size disclosed by Wang in ¶39 still meets that limitation. For the limitation of “a 
Regarding Claim 6 Wang discloses the apparatus of claim 1, comprising the chamfer; however is silent to the chamfer comprises a chamfer height of 0.025 inches to 0.030 inches. The apparatus disclosed by Wang discloses the chamfer as a tapered side surfaces and matches the dimensional limitation from claim 1 of having a size and a shape of the elongated main body matching a size and a shape frustoconical section of the dovetail slot.  Given that all the other dimensions (known tapered angle, total height and width of the clamping post, ¶38 and 39) of the elongated main body of Wang are the same as claimed, then it appears that the chamfer height would be within the claimed range.  However, assuming arguendo, specifically if applicant believes that Wang does not disclose the claimed range for the chamfer height, it is noted that the combination of the dimensions, including the chamfer height, are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the size of the chamfer will affect how the elongated main body fits into the slot.  For example, given that all the other dimensions have been established, if the chamfer is too big, then the elongated main body will be to loose inside the slot, and the tool will not be able to clamp properly, and vice versa.   Per MPEP 2144.05(II)(B), since the general conditions of the claim, i.e. that the elongated body comprises a chamfer, were disclosed in the prior art by Wang, and the chamfer height is a known result-effective variable, then it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the elongated body disclosed by Wang having a chamfer height of  0.025 inches to 0.030 inches. 
Regarding Claim 7 Wang discloses the apparatus of claim 1, however Wang does not explicitly discloses further comprising a threaded stud (Treaded Shaft 14) extending vertically from the top surface. Wang discloses a threaded shaft 14 extends vertically from the top of , as explained in ¶34 “the first post 20 and second post 22 may be separate parts that are welded together, or other fastening mechanisms may be used to secure the posts” (emphasis added), demonstrating that the connection of the post 22 could be made by fastening mechanisms.  A person skilled in the art would recognize that threaded studs are known fastening mechanisms, this is herein evidenced by Zhang et al. (US 2017/0298616 Threaded Rod 63). Therefore, it would have been obvious to one of ordinary skill in the art to connect the first post taught in Wang with a treaded stud, since such a modification would have yielded the same predictable results of securing the posts, by a method that is old and well known in the art. 
Regarding Claim 8 Wang discloses the apparatus of claim 7, further comprising a nut (main body of post 22 having internally threaded structure for fastening means) configured to cooperate with the threaded stud. The recitation “configured to cooperate with the threaded stud” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed 
Regarding Claim 13 Wang teaches An apparatus, comprising: a main bodymain body (22, Fig. 2, 2A, 11A)  comprising a dovetail shape (See Fig. 2), a top surface(24, Fig. 2), a bottom surface(26, Fig. 2), a side surface (28, Fig. 2) connecting the top surface and the bottom surface, a first end (22A, Fig. 2), a second end(22B, Fig. 2), and a chamfer (See Chamfers of Element 22, Fig. 11A) at a corner of the side surface and the bottom surface, wherein the first end is tapered inward from a top of the chamfer to the top surface(See Fig. 2); wherein the main body is configured to fit entirely within a structure with dovetail slot formed by a router bit (See ¶37, ¶40 “One or more dovetail channels or channels are preferably formed in the auxiliary component having the dimensions of a dovetail router bit that is commonly and widely used by woodworking enthusiasts and professionals.” ) comprising a half inch (0.5") outside diameter (See ¶40) and a 14 degree tapered sidewall (See ¶40) while being set apart from a bottom of the dovetail slot by a gap of at least 0.02 inches (See Fig. 11A, wherein the gap appears to be more than .02 inches); and a female thread or a stud comprising a male thread and projecting vertically from the top surface. The recitation "formed by a router bit comprising a half inch (0.5") outside diameter and a 14 degree tapered sidewall" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its ¶40), meeting the limitation of the claim. Regarding the female tread or threaded stud as explained in ¶34 “the first post 20 and second post 22 may be separate parts that are welded together, or other fastening mechanisms may be used to secure the posts” (emphasis added), demonstrating that the connection of the post 22 could be made by fastening mechanisms.  A person skilled in the art would recognize that threaded studs are known fastening mechanisms, this is herein evidenced by Zhang et al. (US 2017/0298616 Threaded Rod 63). Therefore, it would have been obvious to one of ordinary skill in the art to connect the first post taught in Wang with a treaded stud, since such a modification would have yielded the same predictable results of securing the posts, by a method that is old and well known in the art. 
Regarding Claim 14 Wang discloses the apparatus of claim 13, wherein the main body comprises an elongated main body. (Elongated Element 22, Fig. 2)
Regarding Claim 15 Wang discloses the apparatus of claim 14. Wang is not explicit to the length of the elongated main body being at least one inch (1"), but in Fig. 2 and ¶38 -¶39 establish a point of reference of dimensions like the width and height that suggest that the dimension of length of the elongated main body is at least one inch (1"); Also See Annotated Figure 2 above. Applicant has not 
Regarding Claim 16 Wang discloses the apparatus of claim 13, wherein the first end and the second end are rounded. (See all four rounded portions in annotated Fig 11A above)
Regarding Claim 17 Wang discloses the apparatus of claim 13, wherein the chamfer extends fully around the main body, and wherein the first end and the second end both taper inward toward the top surface from a top of the chamfer. (See Figs. 2, 2A, 3A, 11A)
Regarding Claim 18 Wang discloses the apparatus of claim 13,. Wang is not explicit to the length of the elongated main body being at least one inch (1"), but in Fig. 2 and ¶38 -¶39 establish a point of reference of dimensions like the width and height that suggest that the dimension of length of the elongated main body is at least one inch (1"); Also See Annotated Figure 2 above. Accordingly it would have been a matter of obvious design choice to one having the ordinary skill in the art before the effective filing date of the claimed invention to make the elongated main body length at least one inch as it is a changeable parameter it does not ¶32, ¶35)
Regarding Claim 19 Wang discloses an apparatus, comprising: an elongated main body (22, Fig. 2, 2A, 11A) comprising a dovetail shape (See Fig. 2), a top surface(24, Fig. 2), a bottom surface(26, Fig. 2), a side surface (28, Fig. 2) connecting the top surface and the bottom surface, a rounded first end (See all four rounded portions Figs. 2A, 3A, 11A), a rounded second end (See all four rounded portions Figs. 2A, 3A, 11A) and a chamfer (Chamfers of Element 22, Fig. 11A) at a corner of the side surface and the bottom surface that extends fully around the elongated main body (See Fig. 2), wherein the rounded first end and the rounded second end are tapered inward from a top of the chamfer to the top surface; a stud (20, Fig. 11A) ; wherein the main body is configured to fit entirely within a structure with a dovetail slot formed by a router bit comprising a half inch (0.5") outside diameter and a 14 degree tapered sidewall (See ¶37, ¶40 “One or more dovetail channels or channels are preferably formed in the auxiliary component having the dimensions of a dovetail router bit that is commonly and widely used by woodworking enthusiasts and professionals.”) while being set apart from a bottom of the dovetail slot by a gap of at least 0.02 inches (See Fig. 11A, wherein the gap appears to be more than .02 inches); and wherein a length of the main body is greater than a width of the main body (see annotated Fig. 2)..  However, Wang does not explicitly disclose the stud comprising a male thread projecting vertically from the top surface.Regarding the “stud comprising a male thread”, Wang discloses a threaded shaft 14 extends vertically from the top of , as explained in ¶34 “the first post 20 and second post 22 may be separate parts that are welded together, or other fastening mechanisms may be used to secure the posts” (emphasis added), demonstrating that the connection of the post 22 could be made by fastening mechanisms.  A 
The recitation "wherein the dovetail slot comprises a shape made by a router bit comprising a half inch (0.5") outside diameter and a 14 degree tapered sidewall" is considered to be a product by process limitation.  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Wang is the same as the product claimed  (see ¶40), meeting the limitation of the claim. 

Regarding Claim 20 Wang discloses the apparatus of claim 19.  Wang is not explicit to the length of the elongated main body being at least one inch (1"), but in Fig. 2 and ¶38 -¶39 establish a point of reference of dimensions like the width and height that suggest that the dimension of length of the elongated main body is at least one inch (1"); Also See Annotated Figure 2 above.  Accordingly it would have been a matter of obvious design choice to one having the ordinary skill in the art before the effective filing date of the claimed invention to make the elongated main body length at least one inch as it is a changeable parameter it does not present any criticality as long as it fits in the slot as presented in applicant disclosure from alternate embodiments the length parameter could be changed in length. (¶32, ¶35) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Labonte et at. (US 9,091,053) – Discloses an elongated body fitting within a dovetail slot. 
Albartus et al. (US 20180320365) – Discloses an elongated member in dovetail form with a thread connected to the upper surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723